                                  UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF NORTH CAROLINA
                                      STATESVILLE DIVISION
                                   DOCKET NO. 5:20-cv-00154-FDW


    KELLY PATTERSON,                                         )
                                                             )
             Plaintiff,                                      )
                                                             )
    vs.                                                      )
                                                             )                          ORDER
    KILOLO KIJAKAZI,                                         )
    Acting Commissioner of Social Security,1                 )
                                                             )
             Defendant.                                      )
                                                             )


           THIS MATTER is before the Court on Plaintiff Kelly Patterson’s Motion for Summary

Judgment, (Doc. No. 13), filed April 22, 2021, and Defendant Acting Commissioner of Social

Security Kilolo Kajikazi’s (“Commissioner”) Motion for Summary Judgment, (Doc. No. 17), filed

July 6, 2021. Plaintiff, through counsel, seeks judicial review of an unfavorable administrative

decision on her application for Supplemental Social Security Income (“SSI”) and Disability

Insurance Benefits (“DIB”).

           Having reviewed and considered the written arguments, administrative record, and

applicable authority, and for the reasons set forth below, Plaintiff’s Motion for Summary Judgment

is DENIED; the Acting Commissioner’s Motion for Summary Judgment is GRANTED; and the

Acting Commissioner’s decision is AFFIRMED.

                                              I.       BACKGROUND

           Plaintiff filed an application for SSI on December 12, 2017. (Doc. No. 10, p. 69). Plaintiff

alleges disability beginning January 1, 2012. (Doc. No. 10, p. 70). Her claim was initially denied


1
    Kilolo Kijakazi is automatically substituted as Defendant pursuant to Fed. R. Civ. P. 25(d).

                                                            1

             Case 5:20-cv-00154-FDW Document 20 Filed 09/10/21 Page 1 of 9
on July 10, 2018, (Doc. No. 10, p. 103), and it was denied again upon reconsideration on September

10, 2018. (Doc. No. 10, p. 115). Plaintiff then requested a hearing. (Doc. No. 10, p. 125). After a

hearing was held on September 12, 2019, (Doc. No. 10, p. 39), the ALJ issued an unfavorable

decision on November 13, 2019. (Doc. No. 10, p.16). Plaintiff requested review by the Appeals

Council on January 13, 2020, (Doc. No. 10, p. 5), which was subsequently denied on July 21,

2020. Id.

       The ALJ made his decision after following the five-step evaluation process for disability

claims under the Social Security Act. (Doc. No. 10, p. 20). At step one, the ALJ found Plaintiff

had not participated in substantial, gainful activity since December 8, 2017. Id. At step two, the

ALJ determined Plaintiff suffers from the following severe impairments: right shoulder

dysfunction and obesity. Id. During step three, the ALJ determined Plaintiff does not have an

impairment or combination of impairments that meets or medically equals the severity of one of

the listed impairments in 20 CFR Part 404, Subpart P, App. 1. Id. At step four, the ALJ found

Plaintiff has the Residual Functional Capacity (“RFC”) to perform light work as defined in 20 CFR

416.967(b), except she can occasionally push or pull with her right upper extremity, but she may

not climb ladders. (Doc. No 10, p. 22). Plaintiff can occasionally reach overhead with the right

upper extremity. Id. The ALJ also determined Plaintiff is unable to perform her past relevant work

as a result of her impairments. (Doc. No. 10, p. 20). During the hearing, a Medical Vocational

Expert (“VE”) testified Plaintiff would be able to perform the jobs of small parts assembler,

electronics worker, and laundry folder despite her impairments, which the ALJ considered at step

five. (Doc. No. 10, p. 21). As a result, the ALJ determined that Plaintiff is not disabled under

section 1614(a)(3)(A) of the Social Security Act.




                                                2

            Case 5:20-cv-00154-FDW Document 20 Filed 09/10/21 Page 2 of 9
         After exhausting all appropriate remedies, Plaintiff timely filed her claim with this Court

on September 20, 2020. (Doc. No. 1). Plaintiff contends the Acting Commissioner’s final decision

to deny SSI is not supported by substantial evidence. (Doc. No. 14).

                                II.     STANDARD OF REVIEW

         Section 405(g) of Title 42 of the United States Code provides judicial review of the Social

Security Commissioner’s denial of social security benefits: “[t]he court shall have power to enter,

upon the pleadings and transcript of the record, a judgment affirming, modifying, or reversing the

decision of the Commissioner of Social Security, with or without remanding the cause for a

rehearing.” 42 U.S.C. § 405(g). When examining a disability determination, a reviewing court is

required to uphold the determination when an ALJ has applied correct legal standards and the

ALJ’s factual findings are supported by substantial evidence. Id.; Westmoreland Coal Co., Inc. v.

Cochran, 718 F.3d 319, 322 (4th Cir. 2013); Bird v. Comm’r of Soc. Sec. Admin., 699 F.3d 337,

340 (4th Cir. 2012). A reviewing court may not re-weigh conflicting evidence or make credibility

determinations because “it is not within the province of a reviewing court to determine the weight

of the evidence, nor is it the court’s function to substitute its judgment for that of the Secretary if

his decision is supported by substantial evidence.” Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir.

1990).

         “Substantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005)

(alteration and quotations omitted). “It consists of more than a mere scintilla of evidence but may

be less than a preponderance.” Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (internal

quotation marks omitted). Courts do not reweigh evidence or make credibility determinations in




                                                  3

          Case 5:20-cv-00154-FDW Document 20 Filed 09/10/21 Page 3 of 9
evaluating whether a decision is supported by substantial evidence; “[w]here conflicting evidence

allows reasonable minds to differ,” courts defer to the ALJ’s decision. Johnson, 434 F.3d at 653.

        “In order to establish entitlement to benefits, a claimant must provide evidence of a

medically determinable impairment that precludes returning to past relevant work and adjustment

to other work.” Flesher v. Berryhill, 697 F. App’x 212, 212 (4th Cir. 2017) (per curiam) (citing 20

C.F.R. §§ 404.1508, 404.1520(g)). In evaluating a disability claim, the Commissioner uses a five-

step process. 20 C.F.R. § 404.1520(a)(4). Pursuant to this five-step process, the Commissioner

asks, in sequence, whether the claimant: (1) worked during the alleged period of disability; (2) had

a severe impairment; (3) had an impairment that met or equaled the severity of a listed impairment;

(4) could return to his past relevant work; and (5) if not, could perform any other work in the

national economy. Id.; see also Lewis v. Berryhill, 858 F.3d 858, 861 (4th Cir. 2017) (citing

Mascio v. Colvin, 780 F.3d 632, 634 (4th Cir. 2015)); 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).

The claimant bears the burden of proof at steps one through four, but the burden shifts to the

Commissioner at step five. See Lewis, 858 F.3d at 861; Monroe v. Colvin, 826 F.3d 176, 179–80

(4th Cir. 2016).

        The Fourth Circuit has held:

        If the claimant fails to demonstrate she has a disability that meets or medically
        equals a listed impairment at step three, the ALJ must assess the claimant’s residual
        functional capacity (“RFC”) before proceeding to step four, which is “the most [the
        claimant] can still do despite [her physical and mental] limitations [that affect h[er]
        ability to work].”

Lewis, 858 F.3d at 861-62 (quoting 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1)) (alterations in

original).

        In Lewis, the Fourth Circuit explained the considerations applied before moving to step

four:



                                                  4

             Case 5:20-cv-00154-FDW Document 20 Filed 09/10/21 Page 4 of 9
       [The RFC] determination requires the ALJ to “first identify the individual’s
       functional limitations or restrictions and assess his or her work-related abilities on
       a function-by-function basis, including the functions listed in the regulations.”
       Mascio, 780 F.3d at 636 (internal quotations omitted); see also SSR 96-8p, 1996
       WL 374184, at *1 (July 2, 1996). Once the function-by-function analysis is
       complete, an ALJ may define the claimant’s RFC “in terms of the exertional levels
       of work, sedentary, light, medium, heavy, and very heavy.” SSR 96-8p, 1996 WL
       374184, at *1. See generally 20 C.F.R. §§ 404.1567, 416.967 (defining “sedentary,
       light, medium, heavy, and very heavy” exertional requirements of work).

       When assessing the claimant’s RFC, the ALJ must examine “all of [the claimant’s]
       medically determinable impairments of which [the ALJ is] aware,” 20 C.F.R.
       §§ 404.1525(a)(2), 416.925(a)(2), “including those not labeled severe at step two.”
       Mascio, 780 F.3d at 635. In addition, he must “consider all [the claimant’s]
       symptoms, including pain, and the extent to which [her] symptoms can reasonably
       be accepted as consistent with the objective medical evidence and other evidence.”
       20 C.F.R. §§ 404.1529(a), 416.929(a). “When the medical signs or laboratory
       findings show that [the claimant has] a medically determinable impairment(s) that
       could reasonably be expected to produce [her] symptoms, such as pain, [the ALJ]
       must then evaluate the intensity and persistence of [the claimant’s] symptoms so
       that [the ALJ] can determine how [her] symptoms limit [her] capacity for work.”
       20 C.F.R. §§ 404.1529(c)(1), 416.929(c)(1).

Lewis, 858 F.3d at 862.

       Proceeding to step four, the burden remains with the claimant to show he or she is unable

to perform past work. Mascio, 780 F.3d at 635. If the claimant meets their burden as to past work,

the ALJ proceeds to step five.

       “At step five, the burden shifts to the Commissioner to prove, by a preponderance
       of the evidence, that the claimant can perform other work that ‘exists in significant
       numbers in the national economy,’ considering the claimant’s residual functional
       capacity, age, education, and work experience.” [Mascio, 780 F.3d at 635]
       (quoting 20 C.F.R. §§ 416.920(a)(4)(v), 416.960(c)(2), 416.1429). “The
       Commissioner typically offers this evidence through the testimony of a vocational
       expert responding to a hypothetical that incorporates the claimant’s limitations.”
       Id.

Lewis, 858 F.3d at 862.

       If the Commissioner meets this burden in step five, the claimant is deemed not disabled,

and the benefits application is denied. Id.



                                                 5

         Case 5:20-cv-00154-FDW Document 20 Filed 09/10/21 Page 5 of 9
                                       III.    ANALYSIS

       The only issue presented for appeal is whether the ALJ’s determination is supported by

substantial evidence. (Doc. No. 14). Based upon the evidence considered throughout the five step

evaluation process, the ALJ concluded Plaintiff could perform a limited range of light work and

maintain jobs abundant within the national economy, including small parts assembler, electronics

worker, and laundry folder. (Doc. No. 10, p. 21). The ALJ also found Plaintiff’s impairments

would not cause her to be “off-task due to her pain.” (Doc. No. 14, p. 5). Although not explicitly

stated, Plaintiff ultimately argues the ALJ committed harmful error when the ALJ failed to

consider Plaintiff’s subjective testimony in light of the medical evidence. See (Doc. No. 14, p. 5).

       Plaintiff argues the ALJ did not perform a proper function-by-function analysis when

determining the RFC because the ALJ’s determination that her impairments would not prevent her

from performing “light work” are not supported by substantial evidence. (Doc. No. 14, p. 3).

Specifically, Plaintiff argues the ALJ failed to adequately consider her own, subjective testimony

regarding the level of pain she experienced and her inability to remain “on-task” while working.

(Doc. No. 14, p. 3). Defendant contends that the ALJ properly considered Plaintiff’s subjective

statements in rendering his decision. (Doc. No. 18, p. 5).

       A claimant may provide testimony relating to her own subjective claims; however,

“subjective claims of pain must be supported by objective medical evidence showing the existence

of a medical impairment which could reasonably be expected to produce the actual pain, in the

amount and degree, alleged by the claimant. Craig, 76 F.3d at 591 (4th Cir. 1996). “While the pain

caused by an impairment, independent from any physical limitations imposed by that impairment,

may of course render an individual incapable of working, see Myers v. Califano, 611 F.2d 980,

983 (4th Cir.1980), allegations of pain and other subjective symptoms, without more, are



                                                 6

         Case 5:20-cv-00154-FDW Document 20 Filed 09/10/21 Page 6 of 9
insufficient.” Mickles v. Shalala, 29 F.3d 918, 923 (4th Cir. 1994). Congress has codified the

regulatory standard with which to evaluate an individual’s subjective claims in Title II of the Social

Security Act:

       An individual's statement as to pain or other symptoms shall not alone be
       conclusive evidence of disability as defined in this section; there must be medical
       signs and findings, established by medically acceptable clinical or laboratory
       diagnostic techniques, which show the existence of a medical impairment that
       results from anatomical, physiological, or psychological abnormalities which could
       reasonably be expected to produce the pain or other symptoms alleged

Mickles v. Shalala, 29 F.3d 918, 924 (4th Cir. 1994) (emphasis added) (quoting 20 C.F.R. §§

416.929, 404.1529 (1983)).

       Plaintiff’s own subjective statements relating to pain experienced are insufficient without

support from objective medical evidence. Indeed, the ALJ determined Plaintiff’s statements

“concerning the intensity, persistence and limiting effects of these symptoms” were not consistent

with the objective medical evidence in the record. See (Doc. No. 10, p. 19). For example, the ALJ

found that, despite Plaintiff’s complaints regarding her shoulder pain as “excruciatin’,” Plaintiff’s

“right shoulder has no muscular atrophy or bony deformity on inspection.” (Doc. No. 10, p. 19).

At the hearing, Plaintiff continuously mentioned that her shoulder would “come out of place,”

(Doc. No. 10, p. 41); however, medical records indicated that “[d]espite tenderness to palpation

anteriorly over the long head biceps tendon, her right shoulder was normal to inspection with no

anterior instability.” Id. Plaintiff also failed to complete the program of physical therapy her

physician had prescribed to treat her shoulder injury. Id. Specifically, the ALJ emphasized that, “

. . . despite the doctor’s recommendation of 8 weeks of vigorous rotator cuff strengthening,

[Plaintiff] only went to two visits and did not continue.” Id.

       With respect to Plaintiff’s argument that the ALJ should have included a limitation

regarding her ability to remain “on-task,” there is a consistent lack of medical evidence to support


                                                  7

         Case 5:20-cv-00154-FDW Document 20 Filed 09/10/21 Page 7 of 9
a determination that her impairments would have caused her to frequently stray “off task.” While

Plaintiff argues she struggled to concentrate and complained to her doctors about her inability to

focus, examinations completed by her providers do not support Plaintiff’s characterization. (Doc.

No. 10, p. 936). The mental status examination performed cited no abnormal findings to support

limitations in the area of concentration which would result in her going “off-task.” Id.

       Ultimately, the records relied upon by the ALJ provide substantial support for the ALJ’s

determination that Plaintiff is not disabled for the purpose of receiving SSI. In reaching this

decision, the ALJ applied the appropriate five-step sequential evaluation process used to evaluate

disability claims. Throughout his evaluation, the ALJ considered Plaintiff’s eight prior shoulder

surgeries, along with prior abnormal neurological findings, and limitations in range of motion.

(Doc. No.10, p. 35). He also analyzed objective medical evidence, which supported the

determination that Plaintiff maintained normal strength, bulk, and tone despite her injury. (Doc.

No. 10, p. 19). Additionally, the ALJ acknowledged in his findings that Plaintiff’s physical

condition supports the possibility of “light work:”

       As for the claimant’s statements about the intensity, persistence, and limiting
       effects of his or her symptoms, they are inconsistent with the record. Of note,
       despite the doctor’s recommendation of 8 weeks of vigorous rotator cuff
       strengthening, she only went to two visits and did not continue (11F4). The
       claimant's history of shoulder surgery and decreased shoulder range of motion
       supports a restriction to light work with occasional pushing/pulling with the right
       upper extremity and occasional reaching overhead with the right upper extremity
       (4F33; 7F9; 1F25; 2F2; 13F48). Her obesity supports a finding of no climbing
       ladders (2F2; 13F64).

(Doc. No. 10, p. 20). The ALJ based these findings upon Plaintiff’s testimony, written reports from

her doctors and surgeons, and the vocational expert’s opinion. (Doc. No. 10, p. 34-64). The ALJ

sufficiently considered all relevant evidence presented and applied the appropriate weight to each

factor in determining that Plaintiff is not disabled for purposes of SSI. Therefore, the ALJ applied



                                                 8

         Case 5:20-cv-00154-FDW Document 20 Filed 09/10/21 Page 8 of 9
the correct legal standard, while also providing a detailed discussion of his conclusions, which are

supported by substantial evidence. (Doc. No. 10, p. 15-22).

                                     IV.      CONCLUSION

       For these reasons, Plaintiff’s Motion for Summary Judgment, (Doc. No. 13), is DENIED;

Defendant Acting Commissioner’s Motion for Summary Judgment, (Doc. No. 17), is GRANTED;

and the Acting Commissioner’s decision is AFFIRMED. The Clerk is respectfully directed to enter

a separate judgment in accordance with the terms of this Order.

       IT IS SO ORDERED.


                                           Signed: September 10, 2021




                                                  9

         Case 5:20-cv-00154-FDW Document 20 Filed 09/10/21 Page 9 of 9
